Case: 1:20-cv-02350 Document #: 18 Filed: 04/29/20 Page 1 of 3 PagelD #:79
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

James Smith, on behalf of himself and all others similarly situated, and on behalf of the Triad Manufacturing,
Inc. Employee Stock Ownership Plan

 

Plaintiff
vs. Case No.: 1:20-cv-02350
GreatBanc Trust Company, et al.
Defendant(s)
AFFIDAVIT OF SERVICE

 

I, Rufus R. Harmon, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons and Class Action Complaint in the above entitled case,

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 04/22/2020 at 8:45 AM, I served The Board of Directors of Triad Manufacturing, Inc. c/o Registered Agent Solutions,
Inc., Registered Agent at 3225 - A Emerald Lane, Jefferson City, Missouri 65109 with the Summons and Class Action Complaint
by serving Shelby Braun, Agent, authorized to accept service on behalf of Registered Agent Solutions, Inc.

Shelby Braun is described herein as:

Gender: Female Race/Skin: White Age: 28 Weight: 110 Height: 5'4" Hair: Blonde Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

567 20 es babe @ Maps

Executed On Rufus B Harmon
Client Ref Number:14050-001
Job #: 1577218

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case: 1:20-cv-02350 Document #: 18 Filed: 04/29/20 Page 2 of 3 PagelD #:80

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
James Smith, on behalf of himself and all
others similarly situated, and on behalf of the
Triad Manufacturing, Inc. Employee Stock
Ownership Plan, CASE NUMBRR: 1:20-cv-02350
Vv. ASSIGNED JUDGE:

Honorable Ronald A. Guzman
GreatBanc Trust Company: the Board of

Directors of Triad Manufacturing, Inc.: David DESIGNATED
Caito; Robert Hardie: and Michael MAGISTRATE JUDGE: Honorable Young B. Kim
McCormick;

LO; (Name and address of Defendant)

The Board of Directors of Triad Manufacturing, Inc.
c/o REGISTERED AGENT SOLUTIONS, INC.
3225 - A Emerald Lane

Jefferson City, MO 65109

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Carol V. Gilden

Cohen Milstein Sellers & Toll PLLC;
190 S. LaSalle St., Suite 1705,
Chicago, IL 60603

; Ht 21
an answer to the complaint which is herewith served upon you, days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

   

April 17, 2020

 
    

 

(By) DEPUTY CLERK

 

 

DATE

 
Case: 1:20-cv-02350 Document #: 18 Filed: 04/29/20 Page 3 of 3 PagelD #:81
AO 440 (Rev, 05/00) Summons in a Civil Action

 

RETURN OF SERVICE

 

 

 

 

 

DATE
Service of the Summons and complaint was made by me" : 4Y-22-20
NAME OF SERVER (PRINT) TITLE ;
[Cu “4S 7. i as “ron Proce ss Serv ov
Check one box below to indicate appropriate method of service
— (dl laws
XM Served personally upon the defendant. Place where served: Jans 74 Er ove an

 

 

a th sv SON Gt, No. Gs /oF
J ZF

U1 Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the summons and complaint were left:

 

O Returned unexecuted:

 

 

 

O Other (specify):

 

 

 

 

STATEMENT OF SERVICE FEES

 

TRAVEL SERVICES TOTAL

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on JY -2a-2¢d fedex K LD os casa tls

Date Signature Server

Po. Rov 944 TeHevsen Gy Io:
Address of Server S 4 y /0>

 

 

 

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
